The only allegation in the complaint of a wilful and wanton violation of the rights of the plaintiff is that the conductor or ticket collector on the train wilfully and wantonly gave the plaintiff incorrect information as to the time within which he could leave Union and reach Atlanta on one of defendant's trains. There is no evidence whatever supporting this allegation. On the contrary, the plaintiff's own evidence shows that the ticket collector treated him with a courtesy and consideration which negatived any intention to disregard his rights as a passenger. The ticket collector, according to plaintiff's evidence, misled the plaintiff by his erroneous statement as to the defendant's schedules, and for the consequences of the error the passenger was entitled to recover his actual damages; but the error of the ticket collector should not be held malicious, or wilful, or wanton without evidence that it was so, either extraneous or in the circumstances under which the error was committed. The many errors of men are looked upon as mistakes due to human fallibility or to negligence, unless there is some evidence either direct or circumstantial of malice, or wilfulness, or wantonness. Neither in ethics nor in law is there place for the harsh rule that malicious, or wilful, or wanton disregard of the rights of others is to be presumed from proof of a mere error or mistake.
I think the judgment of the Circuit Court should be reversed.